Wright, J.,
dissenting. I concur in Justice Holmes’ thorough, well-reasoned dissent. I fully agree that the notice provided the appellant by the superintendent of schools satisfies the requirements of Ohio law. Appellant’s principal timely informed her that the superintendent would recommend her for a one-year probationary contract. The reasons for the probationary status were embodied within a detailed evaluation checklist which was given to the appellant. The majority does not dispute that the principal acted as an agent for the superintendent or that appellant received written notice of her proposed probationary status.
The majority has indeed elevated form over substance. It is beyond cavil that the appellant was fully aware of the reasons for the decision by appellee and was in no way prejudiced by any of the procedures followed by any of the actors in this particular controversy.
Accordingly, I dissent.